Exhibit No. 10.33
SLM Corporation Incentive Plan
Performance Stock Term Sheet
“Core Earnings” Net Income Target — Sustained Performance — 2009
          Pursuant to the terms and conditions of the SLM Corporation Incentive
Plan (“IP”), the Committee hereby grants to ___ (the “Grantee”) ___ shares of
common stock of the Corporation (“Performance Stock”) on January 29, 2009
(“Grant Date”) subject to the following terms and conditions:

  •   One-third (___ shares) of the Performance Stock award will vest upon the
later of the first anniversary of the Grant Date and the date that the
Corporation announces its 2009 fiscal year results, based on the extent to which
the “core earnings” net income target established under the 2009 business plan
is achieved using the vesting schedule set forth below; one-third (___ shares)
of the Performance Stock award will vest upon the later of the second
anniversary of the Grant Date and the date that the Corporation announces its
2010 fiscal year results, based on the extent to which the “core earnings” net
income target established under the 2010 business plan is achieved using the
vesting schedule set forth below; and one-third ( ___ shares) of the Performance
Stock award will vest upon the later of the third anniversary of the Grant Date
and the date that the Corporation announces its 2011 fiscal year results, based
on the extent to which the “core earnings” net income target established under
the 2011 business plan is achieved using the vesting schedule set forth below.
After each annual determination of the level of achievement of the “core
earnings” net income target and the extent of vesting of each one-third of
Performance Stock, any remaining unvested shares of the one-third of Performance
Stock eligible for vesting in that year will be forfeited and cancelled.     •  
Vesting schedule for each year:

          Achievement of     Plan     "Core Earnings"     Net Income   Vesting
75%+
    100 %
70%
    95 %
65%
    90 %
60%
    85 %
55%
    80 %
50%
    75 %
45%
    70 %
40%
    65 %
35%
    60 %
30%
    55 %
25%
    50 %
<25%
    0 %

•   Except as provided below, if the Grantee ceases to be an employee of the
Corporation (or one of its subsidiaries) for any reason, he/she shall forfeit
any shares of Performance Stock that have not vested as of the date of such
termination of employment.   •   Unless previously vested pursuant to the
foregoing provisions, the Performance Stock will vest upon Involuntary
Termination due to Job Abolishment/Layoff, death, or Disability, or as provided
for in the SLM Corporation Change in Control Severance Plan for Senior Officers.
  •   If the Grantee becomes a “covered employee” within the meaning of Section
162(m) of the Internal Revenue Code, this provision regarding acceleration of
vesting of Performance Stock shall not apply. All shares of Performance Stock,
whether vested or unvested, shall be forfeited upon termination of employment
due to Misconduct, as defined in the IP.

 



--------------------------------------------------------------------------------



 



Exhibit No. 10.33
SLM Corporation Incentive Plan
Performance Stock Term Sheet
“Core Earnings” Net Income Target — Sustained Performance — 2009

  •   In the event that, as a result of the Performance Stock becoming vested in
connection with a Change in Control, any state, local or federal taxing
authority imposes any taxes on the Grantee that would not be imposed but for the
occurrence of a Change in Control, including any excise tax under Section 4999
of the Internal Revenue Code and any successor or comparable provision, then the
Corporation (including any successor to the Corporation) shall pay to the
Grantee at the time any such tax becomes payable an amount equal to the amount
of any such tax imposed on the Grantee (the amount of any such payment, the
“Parachute Tax Reimbursement”). In addition, the Corporation (including any
successor to the Corporation) shall “gross up” such Parachute Tax Reimbursement
by paying to the Grantee at the time any such tax becomes payable an additional
amount equal to the aggregate amount of any additional taxes (whether income
taxes, excise taxes, special taxes, employment taxes or otherwise) that are
payable by the Grantee as a result of the Parachute Tax Reimbursement being
payable to the Grantee and/or as a result of the additional amounts payable to
the Grantee pursuant to this sentence, such that after payment of such
additional taxes the Grantee shall have been paid on an after-tax basis an
amount equal to the Parachute Tax Reimbursement     •   The Grantee of the
Performance Stock shall transfer a sufficient number of shares of the
Corporation’s stock to satisfy the income and employment tax withholding
requirements that accrue upon the Performance Stock becoming vested and
transferable and the Compensation and Personnel Committee hereby approves the
transfer of such shares to the Corporation for purposes of SEC
Rule 16b-3.     •   Dividends declared on unvested shares of Performance Stock
will not be paid currently. Instead, amounts equal to such dividends will be
credited to an account established on behalf of the Grantee and such amounts
will be deemed to be invested in additional shares of SLM common stock
(“Dividend Equivalents”). Such Dividend Equivalents will be subject to the same
vesting schedule to which the Performance Stock is subject. At the time that the
underlying Performance Stock vests, the amount of Dividend Equivalents allocable
to such Performance Stock (and any fractional share amount) will also vest and
will be payable to the Grantee in shares of SLM common stock. Dividend
Equivalents are not subject to income tax until vesting, at which time they are
taxed as ordinary income.     •   If compensation paid to the Grantee of the
Performance Stock might be subject to the tax deduction limitations of section
162(m) of the Internal Revenue Code, actual vesting of the Performance Stock
will occur upon certification by the Compensation and Personnel Committee that
applicable performance targets have been met.     •   If the Board of Directors
of the Corporation, or an appropriate committee thereof, determines that any
fraud or intentional misconduct by an officer at the level of Senior Vice
President or above (the “Officer”) was a significant contributing factor to the
Corporation having to restate all or a portion of its financial statement(s),
the Board or committee shall, to the extent permitted by governing law, require
reimbursement of any compensation resulting from the vesting of Performance
Stock: 1) if the vesting of such Performance Stock occurred during the 12-month
period following the first public disclosure of the incorrect financial
statement; 2) if the vesting of the Performance Stock was based on the
achievement of financial results that were subsequently determined to be less
favorable to the calculation made to vest the Performance Stock; and 3) in the
Board or Committee’s judgment, to the extent that the filing of the false
financial statement negatively impacted the Corporation’s stock price.     •  
Additionally, if the Board of Directors of the Corporation, or an appropriate
committee thereof, determines that any material misstatement of financial
results or a performance metric criteria or any material violation of corporate
policy, including compliance and risk policies occurs, the Board or committee
shall, to the extent permitted by governing law, require reimbursement of any
compensation resulting from the vesting of Performance Stock and the
cancellation of any outstanding shares of Performance Stock.     •   Capitalized
terms not otherwise defined herein are defined in the Plan.

 